211 S.W.3d 672 (2007)
Katherine M. McFATRICH, Respondent
v.
Kevin G. McFATRICH, Appellant.
No. WD 66628.
Missouri Court of Appeals, Western District.
January 23, 2007.
Daniel J. Pingelton, Columbia, MO, for appellant.
Robert L. Reinhardt, Kansas City, MO, for respondent.
*673 Before ULRICH, P.J., LOWENSTEIN and EDWIN H. SMITH, JJ.

ORDER
PER CURIAM.
In an action for dissolution, Kevin McFatrich ("Father") appeals the denial of his motion for relief from default judgment pursuant to Rule 74.06(b). The trial court awarded Mother ("Mother") sole custody of the minor child and granted Father supervised visitation. Father challenges only the supervised visitation. Father claims the trial court erred in granting supervised visitation in the default judgment where Mother's petition asked that Father receive reasonable visitation. He additionally claims that the trial court erred in denying his Rule 74.06(b). Affirmed. Rule 84.16(b).